Citation Nr: 0708370	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for skin disorders, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Providence, 
Rhode Island Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for skin disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for skin disorders 
affecting the skin on several areas, including his shoulders, 
neck, back, hands, and groin.  In the case of some of the 
skin disorders, he has not stated that the disorders began 
during his service, but he contends that they developed as a 
result of exposure to herbicides during his service in 
Vietnam.  In the case of a rash on his groin, he contends 
that the rash was present during service, and continues to be 
present.  The veteran's service medical records show that he 
was seen in May 1971, reporting a nine month history of a 
rash on his groin.  The treating practitioner's impression 
was tinea cruris.

The veteran has not had a VA dermatological examination.  The 
Board will remand the case for an examination to address the 
nature and likely etiology of current skin disorders, 
including any groin rash.

Accordingly, the case is REMANDED for the following action:

		1.  Copies of all outstanding records of 
treatment received 		by the 	veteran for the 
disability at issue from VA and 			non-VA 
medical providers should be obtained and made 	
	part of the record.
	
	2.  The RO should schedule the veteran 
for a VA 	dermatological examination to 
address the nature and 	likely 
etiology of current skin disorders.  The 
	veteran's claims file must be provided 
to the examiner 	for review.  The 
examiner should note and provide 
	diagnoses for all current skin 
disorders, including, but 	not limited 
to, any disorders on the skin of the 
	shoulders, neck, back, hands, and 
groin.  With respect 	to each current 
disorder, the examiner should express 
	an opinion as to whether it is at least 
as likely as not 	that:

a) the disorder is a continuation of a 
disorder diagnosed as tinea cruris 
during service in 1971, or 

b) the disorder is a result of 
exposure to an herbicide agent during 
the veteran's service in Vietnam in 
1970 and 1971.

	3.  Thereafter, the RO should review 
the claim.  If the 	claim remains 
denied with respect to any skin 	disorder, 
the RO should issue a supplemental 
	statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). This claim must be afforded expeditious treatment.  






The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

